        Case 6:20-cv-00580-ADA Document 9 Filed 07/10/20 Page 1 of 3
        Case 6:20-cv-00580-ADA Document 7 Filed 06/30/20 Page L of 2




                         UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS

WSOU INVESTMENTS LLC,
Plaintiff

       V.                                                   Civil Action No. 6: 20-CV-00580-ADA

GOOGLE LLC,
Defendant



                                        SUMMONS IN A        CIVL ACTION
TO:   Google LLC
      c/o Corporation Service Company
      2llE.?th Street. Suite 620
      Austin, TX 78701-3218

   A lawsuit has been filed against you.

    Within 2l days after service of this summons on you (not counting the day you received it) -- or 60 days .
if uou iie th. GiiJ Si"i.r or u United States Asendy, oi an office oi employde of the United States described
tn'FeO. R. Civ. P. 12 (a) (2) or (3) -- you must se"rve 6n the plainliff an answbr to the attached complaint or a
motion under Rule tZ rif tire Fideral hules of Civil Proceduie. The answer or motion must be served on the
plaintiff or plaintiff s attorney, whose name and address are:



                            James L. Etheridge
                            Etheridee Law Group, PLLC
                                                  sutte I 2o - 3 2 4
                            331?'l;l*lH?ti     fj"   "


  If you fail to respond, judgment by default will be entered against you for the relief demanded in the
compiaint. You als6 musi file your answer or motion with the court.




  JEANNETTE J. CLACK
  CLERK OF COURT
   s/AKEITA MICHAEL
  DEPUTY CLERK
                                                                       ISSUED ON 2020-06-30 15:44:32
           Case 6:20-cv-00580-ADA Document 9 Filed 07/10/20 Page 2 of 3
           Case 6:20-cv-00580-ADA Document 7 Filed 06/30/20 Page 2 ot 2
AO 440 {Rev^ 06/12) Sunmons ln a Civil Action (Pase 2)

Civil Action No. 6:20-CV-00580*ADA

                                              PROOF OF SERVICE
              (This section should not be filed with the coutt unless requited by Fed. R. Civ. P. 4(1))

     This summons for (name of individual and title, if any).
was received by me on(date)

  f:     I personally served the summons on the individual ar (place)
                                                                   on (date).                                   ;or

  f:     I left the summons at the indi                                   place of abo de with (name)
                                           ,g                        of suitable age and discretion who resides there,
         on (date)                              x**      , and mailed a copy to the individual's last known address; or


  ffi    I served the summons on(name of individual)                                                           who is
         designated by law to accept service of process on behalf of (name of organization)
                                                                                   on(date)                     :or

  t:     I returned the summons unexecuted because                                                                ;or

  ffi    Other (specify):




My rees are      $-                      *,     *Tgtry*$tiit'                r services, ror a total or$


I declare under penalty that this inroio*rbt             hffit
Date:
                                                                                        Server's signature




                                                                                      Printed name and title




                                                                                         Server's Address


Additional information regarding attempted sevice, etc:
               Case 6:20-cv-00580-ADA Document 9 Filed 07/10/20 Page 3 of 3




                                                 AFFIDAV|T OF SERVICE

                                        UNITED STATES DISTRICT COURT
                                             Western District of Texas

Case Number: 6:20€V-580

Plaintift
WSOU INVESTMENTS, LLC d/bla BRAZOS LICENSING AND
DEVELOPMENT,
vs'                         i
Defendant:
GOOGLE LLC

                                               at73} am to be served on GOOGLE LLC care of its
Received these papers on the 7th day of July, 2020
Regfstered        lgent, CORPORATION-Senube COMPANY, 211E.7th Street, Suite 620, Austin, Travis County'
TX 78701.

f   ,   Thomas Kroll, being duly swom, depose and say that on the 7th day of July, 2O2A at l0:00 am' l:

hand delivered to GOOGLE LLG a true copy of this Summons in a Givil Action together with_Origlnal Complaint
for Patent Infringement and JuryTrlal Demanded, by deliverlng to its Reglstered Agent, GORPORATION
SERVTCE   COMP|NY, by and thr6ugh its designated agent, SAMANTHA GUERRA, at the address of: 211 E. 7th
Street, Suite 620, Austin, Travis Giunty, Tr-8701, havlng firct endorsed upon such copy of such process the
date of delivery.



I certiff that I am approved by the Judicial Branch Certification Commission, Misc. Docket No. 05-9122 under rule
tOi, S'Oi, and 5012 of thr fnCp to deliver citafions and other notices from any Distn'ct, County and Justice Courts
                                                                                                                 party
in and for the State of Texas. I am competent to make this oath; I am not less than 1 B years oj a9e, I am not a
to the above-referenced cause, I have irot been convicted of a felony or a crime of moral turpitude, and I am not
interested in the outcome of the above-refercnced cause.




Subscdbed and Swom to before me on the 7th day of
July, 2020 by the afrantwho is personally knovm to ms.
                                                                               PSC - 3012, Exp.        SEl

                                                                               Our Job Sedal Numben THP-2020003539
                                                                               Reft 188-0436


                                    Copyright@ f992-l'(,an Ddab6se Sellc€s. Inc. - PtocesE S€rvsisToolbo(v8.1k




                                                                                                     ill ll il ll llllllllllllllll l lil I llll lll
